DETAILED ACTION
Claims 1, 3-11, and 13-22 are pending. Claims 2 and 12 are cancelled. Claims 1 and 11 are amended. Claims 21 and 22 are added. Claims dated 12/28/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Rejections of claims 1-20 under 35 U.S.C § 103:
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Specifically:
Regarding the rejection of claims 1-20, the applicant argues “a prima facie case of obviousness has not been established.” (p. 11 of remarks)
“the Office has neither properly determined the scope and content of the cited references nor properly ascertained the differences between the claimed invention and the cited references. Moreover, the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, despite these differences. For at least this reason, no prima facie case of obviousness has been established with respect to claim 1, and claim 1 is thus allowable” (p. 13 of remarks)
In response to applicant’s argument regarding that the Office has allegedly articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Examiner respectfully points out that directly following each combination of references, examiner had also provided either some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see obviousness statements in non-final rejection). Further in response to applicant’s argument regarding properly determining the scope and content of the cited references and properly ascertaining the differences between the claimed invention and the cited references, Examiner maintains that the invention and disclosed prior art was considered as a whole, and the claim language was fully interpreted and mapped to the prior art in the non-final rejection. Specifically, the Examiner has provided the features/limitations the primary reference (Kwon) teaches, the features/limitations Kwon does not explicitly teach, and the features/limitations the secondary reference teaches with a teaching/suggestion/motivation to combine. Thus, applicant’s arguments are not persuasive.

Regarding the rejection of claim 1, the applicant argues “In the rejection of claim 1, the Office asserted that "hand gestures" of Kwon correspond to the claimed "motion state of a body part of a user." Office Action at 3. However, Kwon merely discloses controlling a drone based on the hand gestures sensed by a sensor of an eyewear-type terminal. See, e.g., Kwon, Abstract. Kwon does not disclose or suggest controlling the drone according to a motion state of a head of a user obtained and communicated by a head-mounted display device worn by the user.” (p. 12 of remarks)

Regarding the amended claim 1, because applicant has narrowed the scope of claim 1 from “a body part of a user” to “a head of a user”, applicant's arguments with respect to claim 1 have been considered but are moot because a new grounds of rejection was necessitated by applicant’s amendment of the claims.
W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) see MPEP § 2141.02.
Specifically, Kwon teaches in [0134] “the sensing unit 140 may sense a user gesture (motion) applied to the virtual image 400 (hereinafter, referred to as an “image 400”). Here, the user gesture may refer to a motion made by part of the user's body (for example, finger, hand, arm, leg, and the like)”. 
Kwon discloses the gestures sensed may refer to different parts of the user’s body (i.e. leg and the like) – using a hand gesture in Kwon, Abstract is not a limiting example.

Regarding the new claims 21-22 dated 12/28/2021:
A new grounds of rejection was necessitated by applicant’s amendment to include new claims 21-22 that were not present in the previous claim set dated 10/07/2019. No new matter was introduced in the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, claim 8 recites the limitation "the wearable electronic device" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the wearable electronic device” is referring to the “head-mounted display device” in claim 1, or if it is a different wearable device. For examination purposes, the examiner corresponds “the wearable electronic device” as the “head-mounted display device”.

Regarding claim 9, claim 9 recites the limitation "the wearable electronic device" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the wearable electronic device” is referring to the “head-mounted display device” in claim 1, or if it is a different wearable device. For examination purposes, the examiner corresponds “the wearable electronic device” as the “head-mounted display device”.

Regarding claim 10, claim 10 recites the limitation "the wearable electronic device" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the wearable electronic device” is referring to the “head-mounted display device” in claim 1, or if it is a different wearable device. For examination purposes, the examiner corresponds “the wearable electronic device” as the “head-mounted display device”.

Regarding claim 11, claim 11 recites the limitation "the wearable electronic device" in line 10. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the wearable electronic device” is referring to the “head-mounted display device” in claim 11, or if it is a different wearable device. For examination purposes, the examiner corresponds “the wearable electronic device” as the “head-mounted display device”.
Claims 13-20 are similarly rejected, because of their dependencies on rejected claim 11, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (“Flying Head: A Head-Synchronization Mechanism for Flying Telepresence”), in view of Kim et al. (US 20180275685 A1), and herein after will be referred to as Higuchi and Kim respectively.

Regarding claim 1, Higuchi teaches a control method (p. 28 Abstract: This paper proposes a new method that directly connects the user’s body and head motion to that of the UAV. The user’s natural movement can be synchronized with UAV motions such as rotation and horizontal and vertical movements. Users can control the UAV more intuitively…) comprising: 
controlling a rotorcraft to fly forward (p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction…);
and in response to receiving signal indicating a motion state of a head of a user obtained (p. 30 Section 4.2 Visual Feedback; Fig. 3 receiving motion capture camera data) and communicated by a head-mounted display device worn by the user (Fig. 1 Flying Head HMD worn by user and synchronizing user’s motions with the UAV)
performing a control operation according to the motion state, the control operation including at least one of: p. 28-29 Section 2.1 Superiority of Body Control: In the Flying Head, in which operator’s kinesthetic information is used to control a UAV motion, an operator intuitively can manipulate a UAV);
While Higuchi suggests that the rotor motor of the rotorcraft is controlled (p. 29 Fig. 3 UAV used for flight control is a quadcopter), Higuchi does not explicitly teach controlling a rotor motor.
However, Kim teaches controlling a rotor motor ([0085] “The motor drivers 522a to 522d may output corresponding motor control data output to the MPUs 521a to 521d by converting the data into a driving signal. The motors 523a to 523d may control a rotation of the corresponding propellers…”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Higuchi to incorporate Kim to include the addition of one or more rotor motors and controlling a rotor motor because rotor motors drive the “propellers of the quadcopter to rotate” (Kim [0085]).


Regarding claim 3, Higuchi, as modified (see rejection of claim 1), teaches the method of claim 1.
Higuchi, also teaches wherein: the motion state includes a leftward rotation, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw toward left or controlling the gimbal to rotate toward left or the motion state includes a rightward rotation and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw toward right or controlling the gimbal to rotate toward right (p. 29 Fig. 2 users head motion in roll, pitch, and yaw directions correspond to roll, pitch, and yaw directions of the quadcopter; p. 28 Section 2 Flying Head Mechanism: When the operator looks right or left, the UAV rotates to the same direction).
Examiner Note: It is worth noting that the term “leftward rotation” and “rightward rotation” used in claim 3 has been considered in light of the specification [0043] so as to represent a negative yaw angle and positive yaw angle respectively. This is also the case in Higuchi.

Regarding claim 4, Higuchi, as modified, teaches the method of claim 1.
Higuchi, also teaches wherein: the motion state includes an upward rotation (Fig. 2), and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to ascend or controlling the gimbal to rotate upward; or the motion state includes a downward rotation (Fig. 2), and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to descend or controlling the gimbal to rotate downward (Fig. 2; p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction. When the operator crouches, the UAV also lowers itself to the ground).
Examiner Note: It is worth noting that the term “upward rotation” and “downward rotation” used in claim 4 has been considered in light of the specification [0046] “a negative pitch angle can correspond to a downward rotation, and a positive pitch angle can correspond to an upward rotation” and [0061] “in some embodiments, the motion state can include an upward rotation. As shown in FIG. 5, the process S4 includes, when the motion state is the upward rotation, controlling the rotor motor 12 to cause the rotorcraft 10 to ascend (S43)”. This is also the case for Higuchi.

Regarding claim 5, Higuchi, as modified, teaches the method of claim 1.
Higuchi also teaches wherein: the motion state includes a leftward deflection, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to roll toward left or controlling the gimbal to deflect toward left; or the motion state includes a rightward deflection, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to roll toward right or controlling the gimbal to deflect toward right (p. 29 Fig. 2 users head motion in roll, pitch, and yaw directions correspond to roll, pitch, and yaw directions of the quadcopter)
Examiner Note: It is worth noting that the term “leftward deflection” and “rightward deflection” used in claim 5 has been considered in light of the specification [0043] so as to represent a negative roll angle and a positive roll angle respectively. This is also the case for Higuchi.

Regarding claim 6, Higuchi, as modified, teaches the method of claim 1.
Higuchi, also teaches, wherein: the motion state includes turning from left to right, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw from left to right or controlling the gimbal to rotate from left to right; or the motion state includes turning from right to left, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw from right to left or controlling the gimbal to rotate from right to left (Fig. 2 yaw rotation; Equation 5 based on rotation direction (left to right or right to left)                         
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                        
                    ).

Regarding claim 7, Higuchi, as modified, teaches the method of claim 1.
Higuchi, also teaches wherein: the motion state includes turning from up to down and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to descend from up to down or controlling the gimbal to rotate from up to down; or the motion state includes turning from down to up, and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to ascend from down to up or controlling the gimbal to rotate from down to up (p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction. When the operator crouches, the UAV also lowers itself to the ground; p. 30 Section 4.4 Altitude Control Equal control is used to move the UAV up and down the same distance moved by the operator’s head: for example, if the operator lowers his or her head by 20 cm, the UAV descends by 20 cm).

Regarding claim 11, Higuchi teaches an aircraft control system comprising: a rotorcraft (Fig. 3 quadcopter) including:  
Fig. 1 Flying Head HMD worn by user and synchronizing user’s motions with the UAV); 
and a processor (p. 30 Section 4.1 Micro-Unmanned Aerial Vehicle on board computer on AR.drone) configured to: 
control the rotorcraft to fly forward (p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction…); 
and in response to receiving a signal sent by the wearable electronic device indicating the motion state (p. 30 Section 4.2 Visual Feedback; Fig. 3 receiving motion capture camera data), 
perform a control operation according to the motion state, the control operation including at least one of: controlling p. 28-29 Section 2.1 Superiority of Body Control: In the Flying Head, in which operator’s kinesthetic information is used to control a UAV motion, an operator intuitively can manipulate a UAV); 
While Higuchi teaches “that the rotor motor of the rotorcraft is controlled (p. 29 Fig. 3 UAV used for flight control is a quadcopter”, Higuchi does not explicitly teach a rotorcraft including: a rotor motor; and a gimbal and controlling a rotor motor.
However, Kim teaches a rotorcraft including: a rotor motor ([0085] “motors 523a to 523d”); and a gimbal (Fig. 5 gimbal 568)
and controlling a rotor motor ([0085] “The motor drivers 522a to 522d may output corresponding motor control data output to the MPUs 521a to 521d by converting the data into a driving signal. The motors 523a to 523d may control a rotation of the corresponding propellers…”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Higuchi to incorporate Kim to include a rotor motor; and a gimbal and controlling a rotor motor because rotor motors drive the “propellers of the quadcopter to rotate” (Kim [0085]) and a gimbal allows the camera to maintain a specific tilt irrespective of the movement of the drone (Kim [0093]).

Regarding claim 13, Higuchi, as modified (see rejection of claim 11), teaches the system of claim 11.
Higuchi, also teaches wherein: the motion state includes a leftward rotation, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw toward left or controlling the gimbal to rotate toward left; or the motion state includes a rightward rotation, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw toward right or controlling the gimbal to rotate toward right (p. 29 Fig. 2 users head motion in roll, pitch, and yaw directions correspond to roll, pitch, and yaw directions of the quadcopter; p. 28 Section 2 Flying Head Mechanism: When the operator looks right or left, the UAV rotates to the same direction).
Examiner Note: It is worth noting that the term “leftward rotation” and “rightward rotation” used in claim 13 has been considered in light of the specification [0043] so as to represent a negative yaw angle and positive yaw angle respectively. This is also the case in Higuchi.

Regarding claim 14, Higuchi, as modified, teaches the system of claim 14.
Higuchi, also teaches wherein: the motion state includes an upward rotation (Fig. 2), and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to ascend or controlling the gimbal to rotate upward; or the motion state includes a downward rotation (Fig. 2), and performing the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to descend or controlling the gimbal to rotate downward (Fig. 2; p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction. When the operator crouches, the UAV also lowers itself to the ground).
Examiner Note: It is worth noting that the term “upward rotation” and “downward rotation” used in claim 14 has been considered in light of the specification [0046] “a negative pitch angle can correspond to a downward rotation, and a positive pitch angle can correspond to an upward rotation” and [0061] “in some embodiments, the motion state can include an upward rotation. As shown in FIG. 5, the process S4 includes, when the motion state is the upward rotation, controlling the rotor motor 12 to cause the rotorcraft 10 to ascend (S43)”. This is also the case for Higuchi.

Regarding claim 15, Higuchi, as modified, teaches the system of claim 11.
Higuchi also teaches wherein: the motion state includes a leftward deflection, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to roll toward left or controlling the gimbal to deflect toward left; or the motion state includes a rightward deflection, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to roll toward right or controlling the gimbal to deflect toward right (p. 29 Fig. 2 users head motion in roll, pitch, and yaw directions correspond to roll, pitch, and yaw directions of the quadcopter)
Examiner Note: It is worth noting that the term “leftward deflection” and “rightward deflection” used in claim 5 has been considered in light of the specification [0043] so as to represent a negative roll angle and a positive roll angle respectively. This is also the case for the cited documents.

Regarding claim 16, Higuchi, as modified, teaches the system of claim 11.
Higuchi, also teaches, wherein: the motion state includes turning from left to right, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw from left to right or controlling the gimbal to rotate from left to right; or the motion state includes turning from right to left, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to yaw from right to left or controlling the gimbal to rotate from right to left (Fig. 2 yaw rotation; Equation 5 based on rotation direction (left to right or right to left)                         
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                        
                    ).

Regarding claim 17, Higuchi, as modified, teaches the system of claim 11.
Higuchi, also teaches wherein: the motion state includes turning from up to down, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to descend from up to down or controlling the gimbal to rotate from up to down; or the motion state includes turning from down to up, and the control operation includes at least one of controlling the rotor motor to cause the rotorcraft to ascend from down to up or controlling the gimbal to rotate from down to up (p. 28 Section 2 Flying Head Mechanism: when an operator walks forward, the UAV flies in the same direction. When the operator crouches, the UAV also lowers itself to the ground; p. 30 Section 4.4 Altitude Control Equal control is used to move the UAV up and down the same distance moved by the operator’s head: for example, if the operator lowers his or her head by 20 cm, the UAV descends by 20 cm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of Kim, in further view of Kim (US 20170221454 A1) and herein after will be referred to as “Kim 2”.

Regarding claim 8, Higuchi, as modified, teaches the method of claim 1.
Higuchi, as modified, does not teach further comprising: controlling the rotorcraft to stop flying forward according to a stop signal generated by at least one of an emergency stop button of the wearable electronic device or an emergency stop button of a remote controller communicating with the rotorcraft. 
However, Kim 2 teaches further comprising: controlling the rotorcraft to stop flying forward according to a stop signal generated by at least one of an emergency stop button of the wearable electronic device ([0045] the electronic device 100 may be a wearable device; [0107] “the electronic device 100 may receive from a user a command to…stop”; The user may input the command to the electronic device 100 via…a button”; [0114] “when a stop command is entered by a user, the robot 200 may cease the forward movement”); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Kim 2 to include further comprising: controlling the rotorcraft to stop flying forward according to a stop signal generated by at least one of an emergency stop button of the wearable electronic device or an emergency stop button of a remote controller communicating with the rotorcraft, because doing so can improve the safety of operation by having the ability “to stop the movement of the robot 200” (Kim 2 [0054]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of Kim, in further view Zhang et al. (US 20160091894 A1), and herein after will be referred to as Zhang.

Regarding claim 9, Higuchi, as modified, teaches the method of claim 1.
Higuchi also teaches a remote controller (Fig. 10 Wii Remote Controller).
Higuchi, as modified, does not teach wherein the wearable electronic device communicates with the rotorcraft via a remote controller configured to control flight of the rotorcraft.
However, Zhang teaches wherein the wearable electronic device ([0146] terminal can be a wearable device that can interact with a user (i.e. gesture control) via user interface)
communicates with the rotorcraft ([0135] the movable object can be an aerial vehicle (e.g. rotorcraft))
via a remote controller configured to control flight of the rotorcraft ([0156] “the movable object 900 can be configured to communicate with another remote device in addition to the terminal 912”; “the remote device may be a second terminal”; “the remote device can be configured to transmit data to the movable object 900, receive data from the movable object 900, transmit data to the terminal 912, and/or receive data from the terminal 912”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the communication capability of the wearable electronic device of modified Higuchi to that of Zhang because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of having a wearable electronic device directly communicate with the rotorcraft for a wearable device to first communicate with a remote controller and then have the remote controller communicate with the rotorcraft would have had the same predictable result of performing controlling of the rotorcraft.

Regarding claim 10, Higuchi, as modified, teaches the method of claim 1.
Higuchi also teaches a remote controller (Fig. 10 Wii Remote Controller).
Higuchi, as modified, does not teach wherein a remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device.
However, Zhang teaches wherein a remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device ([0156] “the movable object 900 can be configured to communicate with another remote device in addition to the terminal 912”; “the remote device may be a second terminal”; “the remote device can be configured to transmit data to the movable object 900, receive data from the movable object 900, transmit data to the terminal 912, and/or receive data from the terminal 912”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Zhang to include a remote controller configured to control flight of the rotorcraft because doing so provides an alternative user interface that allows the user to control the rotorcraft without depending on the video feed which would be especially advantageous in the event that the camera was off/inoperable. As shown in Zhang [0111], both the remote controller 402 and the display device 401 can independently send and receive inputs and outputs, respectively, to the flight control system 403. Thus, in the case where the display device (mobile device) is no longer operable, the remote controller could be used to control the UAV.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Zhang such that the remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device in order to avoid the possibility of conflicting commands from different sources, utilize the existing long range communication path of the wearable device, and simplify the communication performed by the drone.

Regarding claim 19, Higuchi, as modified, teaches the system of claim 11.
Higuchi also teaches a remote controller (Fig. 10 Wii Remote Controller).
Higuchi, as modified, does not teach wherein the wearable electronic device communicates with the rotorcraft via a remote controller configured to control flight of the rotorcraft.
However, Zhang teaches wherein the wearable electronic device ([0146] terminal can be a wearable device that can interact with a user (i.e. gesture control) via user interface)
communicates with the rotorcraft ([0135] the movable object can be an aerial vehicle (e.g. rotorcraft))
via a remote controller configured to control flight of the rotorcraft ([0156] “the movable object 900 can be configured to communicate with another remote device in addition to the terminal 912”; “the remote device can be configured to transmit data to the movable object 900, receive data from the movable object 900, transmit data to the terminal 912, and/or receive data from the terminal 912”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the communication capability of the wearable electronic device of modified Higuchi to that of Zhang because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of having a wearable electronic device directly communicate with the rotorcraft for a wearable device to first communicate with a remote controller and then have the remote controller communicate with the rotorcraft would have had the same predictable result of performing controlling of the rotorcraft.

Regarding claim 20, Higuchi, as modified, teaches the system of claim 11.
Higuchi also teaches a remote controller (Fig. 10 Wii Remote Controller).
Higuchi, as modified, does not teach wherein a remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device.
However, Zhang teaches wherein a remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device ([0156] “the movable object 900 can be configured to communicate with another remote device in addition to the terminal 912”; “the remote device can be configured to transmit data to the movable object 900, receive data from the movable object 900, transmit data to the terminal 912, and/or receive data from the terminal 912”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Zhang to include a remote controller configured to control flight of the rotorcraft because doing so provides an alternative user interface that allows the user to control the rotorcraft without depending on the video feed which would be especially advantageous in the event that the camera was off/inoperable. As shown in Zhang [0111], both the remote controller 402 and the display device 401 can independently send and receive inputs and outputs, respectively, to the flight control system 403. Thus, in the case where the display device (mobile device) is no longer operable, the remote controller could be used to control the UAV.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Zhang such that a remote controller configured to control flight of the rotorcraft communicates with the rotorcraft via the wearable electronic device in order to avoid the possibility of conflicting commands from different sources, utilize the existing long range communication path of the wearable device, and simplify the communication performed by the drone.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of Kim, in view of Zhang, and in view of Kim 2.

Regarding claim 18, Higuchi, as modified, teaches the system of claim 11.
Higuchi also teaches a remote controller (Fig. 10 Wii Remote Controller).
Higuchi, as modified, does not explicitly teach wherein: the rotorcraft communicates with a remote controller.
However, Zhang teaches wherein the rotorcraft ([0135] the movable object can be an aerial vehicle (e.g. rotorcraft)) communicates with a remote controller ([0156] “the movable object 900 can be configured to communicate with another remote device in addition to the terminal 912”; “the remote device can be configured to transmit data to the movable object 900, receive data from the movable object 900, transmit data to the terminal 912, and/or receive data from the terminal 912”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the communication capability of the wearable electronic device of modified Higuchi to that of Zhang because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of having a wearable electronic device directly communicate with the rotorcraft for a wearable device to first communicate with a remote controller and then have the remote controller communicate with the rotorcraft would have had the same predictable result of performing controlling of the rotorcraft.
Higuchi, as modified also does not teach at least one of the remote controller or the wearable electronic device includes an emergency stop button configured to generate a stop signal; and the processor is further configured to control the rotorcraft to stop flying forward according to the stop signal. 
However, Kim 2 teaches the wearable electronic device includes an emergency stop button configured to generate a stop signal; and the processor is further configured to control the rotorcraft to stop flying forward according to the stop signal ([0045] the electronic device 100 may be a wearable device; and the processor is further configured to control the rotorcraft to stop flying forward according to the stop signal [0107] “the electronic device 100 may receive from a user a command to…stop”; The user may input the command to the electronic device 100 via…a button”; [0114] “when a stop command is entered by a user, the robot 200 may cease the forward movement”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Higuchi to incorporate Kim 2 to include further comprising: controlling the rotorcraft to stop flying forward according to a stop signal generated by at least one of an emergency stop button of the wearable electronic device or an emergency stop button of a remote controller communicating with the rotorcraft, because doing so can improve the safety of operation by having the ability “to stop the movement of the robot 200” (Kim 2 [0054]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of Kim, and in further view of Ha et al. (US 20180024546 A1) and herein after will be referred to as Ha.

Regarding claim 21, Higuchi, as modified (see rejection of claim 1), teaches the method of claim 1.
Higuchi, as modified does not explicitly teach wherein: a changing speed of the rotorcraft is determined by a changing speed of the motion state, the changing speed of the rotorcraft including at least one of a yaw speed of the rotorcraft, an ascending speed of the rotorcraft, a descending speed of the rotorcraft, or a roll speed of the rotorcraft, and the changing speed of the motion state including at least one of a rotation speed of the motion state or a deflection speed of the motion state; or a changing speed of the gimbal is determined by a changing speed of the motion state, and the changing speed of the gimbal including at least one of a rotation speed of the gimbal or a deflection speed of the gimbal.
However, Ha teaches wherein: a changing speed of the rotorcraft is determined by a changing speed of a motion state of a finger, the changing speed of the rotorcraft including at least one of a yaw speed of the rotorcraft, an ascending speed of the rotorcraft, a descending speed of the rotorcraft, or a roll speed of the rotorcraft ([0116] The roll value and the pitch value --of the UAV-- may each be determined based on the distance, speed, or direction of a touch and drag from the central area of the touch screen. That is, the absolute value becomes greater with a longer distance from the center point, and the UAV moves at a higher speed with the greater absolute value; Fig. 15A-15C motion state of a finger on wearable device), 
and the changing speed of a motion state of a finger including at least one of a rotation speed of the motion state or a deflection speed of a motion state of a finger; or a changing speed of the gimbal is determined by a changing speed of the motion state, and the changing speed of the gimbal including at least one of a rotation speed of the gimbal or a deflection speed of the gimbal ([0116] deflection speed of finger motion)
Higuchi as modified, in view of Ha does not explicitly teach that the changing speed of a motion state is a motion state of a head of the user.
However, Higuchi also teaches a motion state of a head of the user (Fig. 2 user’s head motions synchronize with drone motions)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify using a changing speed of the motion state of a finger as taught by modified Higuchi, in further view of Ha, to substitute Higuchi’s motion state of a head because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. Ha explicitly teaches that the motion of the user wearing a hand wearable device ([0115-0116] electronic device) may in some embodiments be a Head-Mounted device ([0033] electronic device may be a HMD). The motion of a user wearing a HMD would correspond to the user’s head as taught by Higuchi, and in this case, the substitution of a motion state of a head for a motion state of a finger would have had the predictable result of performing a speed control operation according to the speed of the motion state.

Regarding claim 22, Higuchi, as modified (see rejection of claim 1), teaches the method of claim 1.
Higuchi, as modified does not explicitly teach wherein: a changing speed of the rotorcraft is determined by a changing speed of the motion state, the changing speed of the rotorcraft including at least one of a yaw speed of the rotorcraft, an ascending speed of the rotorcraft, a descending speed of the rotorcraft, or a roll speed of the rotorcraft, and the changing speed of the motion state including at least one of a rotation speed of the head of the user or a deflection speed of the head of the user; or a changing speed of the gimbal is determined by a changing speed of the motion state, and the changing speed of the gimbal including at least one of a rotation speed of the gimbal or a deflection speed of the gimbal.
However, Ha teaches wherein: a changing speed of the rotorcraft is determined by a changing speed of a motion state of a finger, the changing speed of the rotorcraft including at least one of a yaw speed of the rotorcraft, an ascending speed of the rotorcraft, a descending speed of the rotorcraft, or a roll speed of the rotorcraft ([0116] The roll value and the pitch value --of the UAV-- may each be determined based on the distance, speed, or direction of a touch and drag from the central area of the touch screen. That is, the absolute value becomes greater with a longer distance from the center point, and the UAV moves at a higher speed with the greater absolute value; Fig. 15A-15C motion state of a finger on wearable device), 
and the changing speed of a motion state of a finger including at least one of a rotation speed of the head of the user or a deflection speed of a finger of the user; or a changing speed of the gimbal is determined by a changing speed of the motion state, and the changing speed of the gimbal including at least one of a rotation speed of the gimbal or a deflection speed of the gimbal ([0116] deflection speed of finger motion)
Higuchi as modified, in view of Ha does not explicitly teach that the changing speed of a motion state is a motion state of a head of the user.
However, Higuchi also teaches a motion state of a head of the user (Fig. 2 user’s head motions synchronize with drone motions)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify using a changing speed of the motion state of a finger as taught by modified Higuchi, in further view of Ha, to substitute Higuchi’s motion state of a head because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. Ha explicitly teaches that the motion of the user wearing a hand wearable device ([0115-0116] electronic device) may in some embodiments be a Head-Mounted device ([0033] electronic device may be a HMD). The motion of a user wearing a HMD would correspond to the user’s head as taught by Higuchi, and in this case, the substitution of a motion state of a head for a motion state of a finger would have had the predictable result of performing a speed control operation according to the speed of the motion state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Velocity control of mini-UAV using a helmet system
Guzman discloses a wearable helmet system to control the velocity of a UAV
OCULUS RIFT + HEAD TRACKING = THE ULTIMATE DRONE EXPERIENCE
Hobson discloses using an Oculus Rift to use head tracking to control a rotorcraft
Drone were me: Flying drone as avatar by aligned stereo view and head pose
Wang et al. discloses a HMD with inertial sensors to track the head and control the drone
US9052710B1: Farwell discloses a human gesture tracking system
US9703102B2: Hashiba et al. discloses a HMD for head tracking
US 10684654 B2: Shin et al. discloses a HMD with sensors that detect rotational speed and movement of the head

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661